Bichardson, Judge:
The protest herein was submitted to the court for decision upon a stipulation which reads as follows:
IT IS HEBEBY STIPULATED AND AGBEED by and between counsel for the plaintiff and the Assistant Attorney General for the *384United States, subject to the approval of the Court, that the merchandise marked “A” and checked DK (Examiner’s initials) by Examiner Daniel Klein (Examiner’s name) covered by the above-enumerated protest, assessed with duty at the rate of 30 per centum ad valorem under the provisions of Paragraph 218(f) of the Tariff Act of 1930 as modified by the General Agreement on Tariffs and Trade, T.D. 51802, consists of stained glass windows the same in all material respects as the stained glass involved in V. Rev. Kilian McGowan, C.P., Rector v. United States, 56 Cust. Ct. 450, C.D. 2673, and Castelazo & Associates, et al., v. United States, 57 Cust. Ct. 67, C.D. 2728, and therein held free of duty under the provisions of Paragraph 1810 of the Tariff Act of 1930.
IT IS FURTHER STIPULATED AND AGREED that the stained glass windows involved in the instant protest are valued at over $15.00 per square foot; that they are works of art produced in France by Jean Barillet, a recognized artist working in stained glass; that such windows were imported to be and were installed in the Chapel of the St. Bonaventure Friary, St. Bonaventure, New York, and that all applicable regulations of the Secretary of the Treasury have been duly complied with.
IT IS FURTHER STIPULATED AND AGREED that the records in C.D. 2673, and C.D. 2728, be received in evidence herein and that the protest be submitted on this stipulation, the protest being limited to the items marked with the letter “A” as aforesaid.
Accepting this stipulation as evidence of the facts and upon the authority of the cases cited therein, we hold that the claim in the protest herein that the items of merchandise marked “A” and checked DK by Examiner Daniel Klein on the invoice covered by said protest are free of duty under the provisions of paragraph 1810 of the Tariff Act of 1930 is sustained. As to all other claims and merchandise, the protest is overruled.
Judgment will be entered accordingly.